United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-4010
                                   ___________

Maurice L. Coleman, Sr.,              *
Representatives for D-Unit,           *
                                      *
            Appellant,                *
                                      *
Robert F. Baker,                      *
Representatives for D-Unit,           * Appeal from the United States
                                      * District Court for the
            Plaintiff,                * District of Nebraska.
                                      *
       v.                             * [UNPUBLISHED]
                                      *
Jeffery Newton, Director of Douglas   *
County Corrections & Staff Leaders;   *
Rocca Forte, Lt.; Unknown Captain;    *
Unknown Lt.’s; Unknown Sargeants,     *
                                      *
            Appellees.                *
                                 ___________

                              Submitted: October 19, 2009
                                 Filed: October 22, 2009
                                  ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.
      Maurice Coleman appeals the district court’s1 order dismissing his 42 U.S.C.
§ 1983 complaint. We affirm.

       After Coleman filed his complaint, the district court issued an order explaining
that summons forms would be sent to Coleman for completion, that he needed to
return the completed forms so that the United States Marshal’s Office could serve
defendants, and that Coleman had 120 days to effectuate service. The court dismissed
the complaint only after Coleman failed to provide the required forms as directed.
Further, the dismissal was without prejudice. In these circumstances, we find no
abuse of discretion. See Fed. R. Civ. P. 41(b), 4(m); Lee v. Armontrout, 991 F.2d 487,
489 (8th Cir. 1993) (per curiam) (inmate proceeding IFP is still responsible for
providing address for service on defendants); Smith v. Gold Dust Casino, 526 F.3d
402, 404-05 (8th Cir. 2008) (standard of review for Rule 41(b) dismissals); Bullock
v. United States, 160 F.3d 441, 442 (8th Cir. 1998) (per curiam) (standard of review
for Rule 4(m) dismissals).

      Accordingly, we affirm.
                     ______________________________




      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.

                                         -2-